I bring to you, Mr. President,
to Secretary-General Kofi Annan and to all representatives
the greetings and best wishes of His Majesty King Birendra
and of the Government and people of Nepal. Your election
is testimony to the wide recognition of your great country's
contribution to the cause of freedom of the peoples and to
the work of the United Nations. Please accept our
congratulations and pledge of support. Our appreciation
goes also to your predecessor, Mr. Didier Opertti, for the
wise manner in which he conducted the business of the
fifty-third session of the General Assembly.
The massive loss of life and property and the untold
suffering caused by the recent earthquakes to the peoples
of Turkey, Greece and Taiwan have touched the hearts of
the Nepalese people. Indeed, our hearts go out to the
hundreds of thousands of peoples across the globe who
have suffered from both natural and man-made disasters.
Nepal wholeheartedly welcomes Kiribati, Nauru and
Tonga as new Members of the United Nations. Their
admission has enriched the world Organization and
enhanced its universality.
Following the restoration of the multi-party political
system in Nepal, I had the unique privilege of steering the
country at a turning point of history as its Prime Minister,
entrusted with the twin responsibilities of overseeing the
formulation of a new democratic constitution of the
Kingdom and the holding of free, fair and peaceful
general elections at the beginning of the last decade of
this century. With the people's trust and guidance, the
cooperation of all political parties and the support of His
Majesty the King, and above all with God's will, those
responsibilities were fully discharged.
The Constitution of the Kingdom of Nepal not only
guarantees the fundamental human rights of the people
but also the independence of the judiciary. It defines and
protects the basic tenets of parliamentary democracy in
Nepal, and it identifies the purposes and principles of the
Charter of the United Nations as the fundamental plank of
the foreign policy of the country. Standing today before
this Assembly of nations, I wish to reaffirm Nepal's
commitment to the principles and objectives of the United
Nations and to share, in brief, our hopes, aspirations and
views.
Last year we observed the fiftieth anniversary of the
Universal Declaration of Human Rights, a milestone in
human history. The fiftieth anniversary of another
historical milestone — the Geneva Conventions of
1949 — this year provides the international community
with another opportunity to reiterate its deepening
commitment to democracy, human rights and improved
living conditions for peoples. At the national level, we
regard the protection and promotion of human rights as a
sine qua non for the all-round development of the people.
Democracy and development, I believe, are two sides of
the same coin, hard to guarantee and secure except in a
13


state of peace and stability under a system of participatory
good governance.
Nepal is a nation with a young democratic setup and
an ever-deepening commitment to human rights and the all-
round development of the people, who are beset with the
numerous unique and onerous challenges characteristic of
a small land-locked and least developed country with
difficult Himalayan and mountainous terrains and the
greatest of contemporary problems — poverty. At no point
in history have we witnessed poverty eating up so
systematically the spiritual richness of peoples in many
countries, including Nepal — the land of the Buddha.
Nepal's development efforts are driven by an
overriding objective of poverty eradication through
employment and income generation, social mobilization and
the strengthening of social capital within a democratic
values-based system. The country has almost unlimited
potential for hydropower development and tourism, and we
have created legislative conditions for the participation of
foreign investors in these sectors as well as in other trade
and services-generating sectors in Nepal. Our commitment
to sustainable development has been translated into several
measures aimed at the preservation of the environment and
ecological balance, including the earmarking of a large part
of our land area for the development of wildlife parks and
nature reserves. I want at this stage to reiterate our
commitment to the development of Lumbini — the
birthplace of the Buddha — as an enduring peace
monument, a holy shrine for pilgrimage and one of the
world's greatest cultural heritages.
I am disheartened that despite several world summits,
conferences and international commitments, absolute
poverty, hunger, disease, illiteracy and hopelessness should
still remain the lot of the bulk of the world's population.
One billion adults, the majority of them women, cannot
read or write. Almost a billion people are underfed and
malnourished, and a similar number have no access to clean
water, shelter or health care. Many millions die before they
reach the age of 40.
Equally threatening is the ever-widening gap between
the haves and the have-nots. The conclusion of this year's
Human Development Report is the unbelievable polarization
between peoples and countries, which the United Nations
Development Programme (UNDP) characterized as
grotesque and dangerous. The one fifth of the world's
population in the highest-income countries commands 86
per cent of world gross domestic product and 82 per cent
of world export markets, while the bottom fifth, in the
poorest countries has just 1 per cent of both categories.
How long can the world go on like this, with a small part
of its people living in freedom and prosperity while the
larger segment is living in fetters under abject conditions,
before calamity engulfs us all?
A few years ago, at the request of the heads of State
or Government of the South Asian Association for
Regional Cooperation, I undertook the task of chairing the
Independent South Asian Commission on Poverty
Alleviation as part of a regional endeavour to work out
regional strategies and programmes of action for the
eradication of poverty from South Asia. My own
experience as Chairman of that Commission leads me to
the inescapable conclusion that the goal of poverty
eradication requires, among other things, sustained
political will and commitment of the highest order, an
integrated and coordinated approach and decisive national
actions, with the participation of all, including grass-roots
organizations and civil society, backed by enhanced
international development cooperation.
But the fast-dwindling official development
assistance flows and ever-increasing resource constraints
of United Nations development agencies, such as the
United Nations Development Programme, make our task
of poverty eradication and development harder and harder
with each passing year. This is particularly true in the
case of least developed and landlocked countries such as
Nepal. While we deeply appreciate the help of our
development partners, we urge developed countries, which
are undoubtedly in a position to do so, to generously
increase the volume of their official development
assistance so as to attain the target set by this Assembly.
Reallocation of official development assistance in favour
of the less developed countries is another area which
deserves attention.
As we are a democratic nation, women — who
make up half of every country's population — are the
backbone of Nepalese society. We can hardly remain
oblivious to the urgent need for their empowerment and
advancement. We have made legislative arrangements to
guarantee their participation in the national polity by
reserving exclusively for them as many as 40,000 seats in
the local elected bodies. In the three general elections
since 1991, the number of women parliamentarians has
steadily gone up. But we are aiming for more. Their
literacy rate is also improving. The Committee on the
Elimination of Discrimination against Women, to which
Nepal recently presented its country report, has
acknowledged the progress made in raising the status of
14


women in general and in increasing understanding of
gender issues and the human rights of women among the
Nepalese population. We know we have to do a lot more,
and I am personally committed to this.
We are equally committed to the protection and
promotion of the rights of the child as well as the rights
and interests of other vulnerable and disadvantaged sections
of society. In short, we have before us a large agenda for
nation-building, for the consolidation of gains in democracy
and human rights and for living up to our international
commitment to peace, cooperation and development in the
world. We are dealing with the agenda with a sense of
purpose and commitment, although there are several
obvious difficulties, including the economic, social,
environmental and political problems created by 100,000
refugees from Bhutan. We seek the continued support and
understanding of the international community in the
creation of an environment conducive to the resolution of
this problem through bilateral negotiations. We also seek its
support for their sustenance until they are repatriated.
I wish to place on record our appreciation of and
gratitude to Secretary-General Kofi Annan, the world's
foremost public servant, for his efforts and successes in
defusing tensions around the world and solving many
seemingly intractable problems, such as those of Libya and
the popular consultation in East Timor. I am impressed with
his impassioned call for the transition from a culture of
reaction to a culture of prevention in the United Nations.
He has drawn our attention to the benefits and risks
provided by globalization and to the need for strengthened
international cooperation to offset the vulnerability of many
countries, particularly the least developed and landlocked
ones, and the marginalization of Africa.
We have noted his emphasis on the maintenance of
international peace and security as the primary
responsibility of the Security Council. We thank him also
for his dedication to comprehensive United Nations reform
and for his package of reform proposals. Reform is a
continuing process. It will be neither meaningful nor
complete unless we arrive at a ratifiable global consensus
on the functioning and composition of a reformed Security
Council. The statement of the Foreign Ministers of the five
permanent members that any attempt to restrict or curtail
their veto rights would not be conducive to the reform
process is a matter of deep disappointment. Nepal supports
the common position evolved at the Durban Summit of the
Non-Aligned Movement on the question of Security
Council reform. We are also firm in our view that no
reform measure should curtail the authority of the General
Assembly, which is the nearest thing to a world
parliament.
The United Nations cannot continue to function
effectively without a fair and sound financial base.
Assessed dues must be paid in full and on time.
Peacekeeping is a unique and most useful instrument for
the United Nations in the maintenance of international
peace and security. Nepal has participated in United
Nations peacekeeping for over 40 years in all parts of the
world. Some 35,000 of our troops and 800 of our police
have served with many peacekeeping operations, 39
having been martyred and several more wounded in the
line of duty. It is the firm policy of Nepal not only to
maintain but also to increase our contribution to United
Nations peacekeeping.
It is disappointing that for three years in a row the
principal United Nations forum for disarmament
negotiations, the Conference on Disarmament, has not
been able to agree on an agenda of work. Some important
arms control and disarmament measures have been
adopted without reference to the Conference on
Disarmament. As host to the United Nations Regional
Centre for Peace and Disarmament in Asia and the
Pacific, Nepal's commitment to general and complete
disarmament, including total nuclear disarmament,
remains undiluted.
In the summer months of this year, South Asia
witnessed a flare-up between two of our close neighbours.
Disquieting because it broke a peace that had lasted for
nearly three decades, it also exposed the myth fostered in
a bygone era that countries possessing nuclear weapons
would not go to conventional war against each other. The
risk of an accidental nuclear war engulfing other countries
was magnified by the close proximity of the two
countries. Leaving aside the causes of that flare-up, I
would like to commend the Prime Ministers and the
Governments of the two countries for their restraint, good
sense and wisdom in containing the conflict and
displaying a high degree of responsibility to their peoples,
to the rest of South Asia and to the peoples of the entire
world. May I take this opportunity once again to appeal
to the Prime Ministers of those two countries to resume
their dialogue, begun in Lahore last February.
Nepal welcomes the Sharm el-Sheikh accord
between Prime Minister Barak and President Arafat as an
irreversible step forward in the Middle East peace
process. It opens the way to a just, lasting and
comprehensive peace. We hope, for the sake of peace,
15


that negotiations between Syria and Israel and Lebanon will
soon resume in accordance with relevant United Nations
resolutions.
Let me conclude with a brief mention of the South
Asian Association for Regional Cooperation (SAARC),
which consists of the seven countries of the region,
representing one fifth of humanity. We are united in a
common effort to enhance the quality of life of all our
peoples. I am looking forward to hosting the next summit
meeting of heads of State or Government of the South
Asian region in two months' time at Kathmandu. Our
important agenda will deal with such issues as free trade
and a SAARC social charter. We will also be signing a
regional convention on combatting the crime of trafficking
in women and children. This will be another landmark in
the work of SAARC, a regional association dedicated to
peace and cooperation in South Asia.












